*545The opinion of the court was delivered by
Redfield, J.
The first objection made to the regularity of the trial in this case is, that the deposition of Jared H. Kibbee was not properly filed,— the wrapper not being attached to the deposition, and the filing of the clerk being upon the wrapper. The question of the identity of the deposition was one of fact, to be determined by the county court; and their determination is final.
The objection, that the deposition, in the caption and certificate, describes the plaintiff as Henry F. Walbridge, has been too often overruled, to be now brought in doubt. An initial letter- is not to be regarded as any part of a man’s name, — and especially, when one name is given in full. Isaacs, Adm’r, v. Wiley et al., 12 Vt. 674.
The objection, that the testimony did not tend to support the issue, should have been taken at the trial. Then the testimony would have been stated more in detail, so that we could have under-in the jMe to Scount of what hassed standingly determined the question. The op] court below was, that, even if the defend Abbott, he was still liable to the plaintifl at the time he made the last payment saying he should pay the balance soon, fore the defendant knew of Wing’s intentil he in fact intended to purchase ; so that • part of the defendant; nor is he bound by ing no1 reason to believe, that Wing would act upon it.
In Britton v. Bishop et al., 11 Vt. 70, it is expressly decided, that a defendant, in a case like the present, cannot plead in offset, and yet, that the defendant is entitled to make any defence against the note, which grew out of the note transaction, or out of any agreement between himself and the payee in relation to it; and of course such defence m'ust be made under the general issue. This determines the yery point, made here, for the first time, by the plaintiff.
Judgment affirmed.